Citation Nr: 0906711	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-17 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk



INTRODUCTION

The veteran had active military service from April 1964 to 
March 1969.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2005 RO rating decision.  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2. The service connected PTSD currently is shown to be 
manifested by a disability picture that more nearly 
approximates that of occupational and social impairment with 
reduced reliability and productivity and difficulty in 
establishing and maintaining effective social relationships.



CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 50 
percent, but not more, for the service-connected PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In February 2005, the RO sent the veteran a letter advising 
him that in order to support a claim for higher evaluation 
for a service-connected disability, the evidence must show 
that the disability had become worse; the veteran had an 
opportunity to respond before the Board adjudicated the issue 
on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the February 2005 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The February 2005 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letter also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b) (1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating 
criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the March 2005 Statement of the 
Case (SOC), which suffices for Dingess.  

The veteran was not advised of the information regarding the 
effective date that may be assigned; however, the Board's 
decision herein grants the claim back to the original 
effective date and therefore, there is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on 
appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The Veteran had a VA examination December 2004.  The Veteran 
asserted in a January 2009 statement that there were symptoms 
he failed to report in his December 2004 VA examination; 
however, these assertions alone do not warrant further 
action.  

Accordingly, the Board finds that this case should not be 
remanded for a new VA examination because remands that would 
only result in imposing additional burdens on VA, with no 
benefit flowing to the claimant, are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of PTSD.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§ 3.102, 4.3 (2008).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

A January 2005 RO rating decision granted the Veteran service 
connection and assigned an initial 30 percent disability 
rating, effective on June 9, 2005.  

At the Veteran's December 2004 VA examination, he reported 
having frequent intrusive thoughts and recollections about 
his combat experiences and nightmares two to three times a 
week.  He stated that rainy days, the smell of gunpowder, and 
the sound of helicopters triggered flashbacks.  He noted 
disturbed sleep patterns, hypervigilant behavior and frequent 
feelings of depression.  

Moreover, the Veteran noted that he isolated himself from 
others and avoided crowds.  He reported that he avoided 
movies and television shows related to Vietnam, fireworks 
displays, and conversations about Vietnam.  He had an 
exaggerated startle response, felt alienated, had few 
friends, and found it difficult to trust other people.  He 
reported a loss of interest in pleasurable activities, 
survivor guilt, and frequent feelings of rage.  

The VA examiner diagnosed chronic, moderate PTSD and assigned 
him a Global Assessment Functioning (GAF) score of 55.  

The ratings for the service-connected PTSD have been assigned 
under the provisions of Diagnostic Code (DC) 9411.  

Under General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include PTSD, are rated as follows:


A rating of 30 percent is assignable for occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

After carefully reviewing the findings of the VA examination, 
the VA treatment records, and the private treatment records 
the Board finds that the service-connected PTSD is shown to 
have manifested a disability picture that more closely 
approximates the criteria for an initial rating of 50 
percent.  

The manifestations during this period are shown to resemble a 
level of occupational and social impairment manifested by 
reduced reliability and productivity, some difficulty in 
establishing and maintaining effective work and social 
relationships.

The Veteran's PTSD symptoms include those of impairment of 
short-term memory, concentration, and judgment, depression 
and anxiety.  

However, there is no medical evidence that describes symptoms 
which produce social and occupational impairment consistent 
with the criteria for the next higher, 70 percent rating; 
i.e., occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.  

The veteran does reveal some degree of social impairment as 
reflected by his suicidal ideation and but the medical record 
does not show manifestations that would equate with a level 
of impairment manifested by an inability to establish and 
maintain effective relationships.  

Significantly, symptoms such as obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; and neglect of personal appearance and 
hygiene are not shown.  

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

GAF scores between 51 and 60 reflect moderate symptoms (e.g., 
flat affect, circumstantial speech, occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

The Board notes that the GAF score assigned in a case, like 
an examiner's assessment of the severity of a condition, is 
not dispositive of the evaluation issue; rather, the GAF 
score must be considered in light of the actual symptoms of 
the veteran's disorder, which provide the primary basis for 
the rating assigned.  See 38 C.F.R. § 4.126(a).  

Given these facts, the Board finds that the service-connected 
PTSD warrants the assignment of a 50 percent rating, but not 
higher, for the period of the appeal.  



ORDER

An increased, initial rating of 50 percent, but not more for 
the service-connected PTSD is granted, subject to the 
regulations controlling the award of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


